Citation Nr: 1721524	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from September 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right shoulder and right knee disorders.  The Veteran timely appealed that decision.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016.  This case was remanded by the Board in August 2016.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board requested that VA examinations of the right shoulder and right knee be obtained in the August 2016 remand.  Such were accomplished in October 2016.  

Respecting the right shoulder, the examiner noted the January 1992 service treatment records regarding the right shoulder muscle strain in service, as well as August 2010 and March 2012 right shoulder x-rays which were normal, as well as a June 2012 right shoulder Magnetic Resonating Imaging (MRI) scan which revealed arthritic changes involving the acromioclavicular (AC) joint with an osteophyte casing some impingement.  An August 2014 right shoulder x-ray was noted as being mostly unremarkable.  During the examination, the Veteran stated that he bumped his right shoulder during a car accident in service, which is what he asserts caused his right shoulder disorder; it was also noted that the Veteran had been shot several times and had fallen and injured his right shoulder post-service, one such incident being in August 2010.  The examiner opined that the Veteran's post-service injuries were most likely the cause of the Veteran's current complaints, noting that the arthritic changes would have been shown on x-ray before 2012 if the 1992 injury was the cause of his current condition.  

The Board finds this opinion to be inadequate, as the Veteran's VA records document ongoing complaints of right shoulder pain prior to any post-service injuries; particularly, the Veteran complained recurrent shoulder pain in November 2004.  The examiner does not address this evidence.  

Moreover, the examiner's opinion appears to be based upon a flawed premise, as none of the noted x-rays in the report ever showed any arthritic changes of the right shoulder, rather it was the 2012 MRI that showed those changes.  Thus, the examiner's reliance on x-ray evidence which most recently in 2014 was "unremarkable," even though other scanning techniques demonstrated arthritic changes is flawed, as it does not appear that x-rays are properly documenting the extent of the Veteran's disorder.

Respecting the right knee, the examiner noted the in-service contusion with a noted effusion following the car accident in service.  However, the examiner opined that the car accident would not be the cause of the current disorder, as the normal course of a contusion was resolution.  The examiner noted that the degenerative changes shown in the meniscus and chondromalacia seen in a 2012 MRI would have developed over the years and would less likely be related to any specific injury.  The examiner, however, does not discuss the noted effusion in service and the effusion noted in the 2012 MRI; moreover, the examiner does not address whether the development over the years of degenerative changes would be a continuity of symptomatology from the incident in service.  

In light of the above, the Board finds that the October 2016 examiner's opinions are inadequate and a remand is therefore necessary in order to obtain another VA examination from an examiner who has not previously participated in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, have been obtained and associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician who has not previously participated in this case to determine whether any right shoulder or right knee disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any and all right shoulder and right knee disorders found, to include any arthritic conditions thereof.  

Then, the examiner should opine whether the Veteran's right shoulder and right knee disorders found, including any right shoulder osteoarthritis with impingement syndrome and right knee degenerative arthritis, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, or began during the year after discharge.  

With regards to the Veteran's right shoulder, the examiner should address the lifting injury and right shoulder muscle strain noted in January 1992.  The examiner should additionally address the October 1992 motor vehicle accident as a possible etiology of the right shoulder disorder.  

With respect to the right knee, the examiner should address the October 1992 treatment records for a right knee, including the noted effusion at that time, and motor vehicle accident.  

Finally, the examiner must address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

The examiner should additionally address any other evidence of record, particularly evidence of continued treatment for right shoulder pain and MRI evidence in 2012 of right knee effusion.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for right shoulder and right knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

